Title: From Thomas Jefferson to De Langeac, 15 February 1789
From: Jefferson, Thomas
To: Langeac, August Louis Joseph Fidèle Amand de Lepinasse, Comte de



à Paris ce 15me. Fev. 1789.

Je n’ai aucune difficulté, Monsieur le comte, à vous confier la copie de la sentence qui m’a eté remise parce que c’est une acte publique. Je doute seulement si je dois faire de la lettre du Commissaire  une usage que peutetre il n’a pas attendu. Je vous la remets donc pour en prendre copie si vous voulez, en vous priant de n’en faire rien qui pourroit me compromettre avec Monsieur Coulon. Vous aurez la bonté de me la renvoyer, copie faite. Je suis bien loin, Monsieur le comte, de desirer d’avoir a faire avec les officiers de la justice, ou telle autre personne que ce soit. Entre eux et vous je n’ai point de difficulté à opter. Il m’est beaucoup plus simple et beaucoup plus agréable de n’avoir à faire qu’à vous seul. Et vous avez vu que jusqu’ici j’ai evité de faire des paimens à personne qu’à vous. Je vous donnerai toujours assurement les memes preferences autant qu’il me sera permis. J’ai l’honneur d’etre avec beaucoup d’attachement, Monsieur le comte, votre tres humble et tres obeissant serviteur,

Th: Jefferson

